Citation Nr: 1203816	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation for the residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy, effective November 1, 2008.

2.  Entitlement to an increased rating for the residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy, currently evaluated as 30 percent disabling, from November 1, 2008, to February 16, 2010, and since May 1, 2010.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, alcohol-induced mood disorder, depressive disorder, and anxiety disorder, and to include as secondary to the service-connected residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1978.  The Veteran then served in the Reserves with the United States Coast Guard. 

The Veteran's right knee claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, following a routine VA examination, proposed to reduce the service-connected residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy, from 100 percent to 30 percent.  An August 2008 rating decision of the VA RO in San Juan, the Commonwealth of Puerto Rico, decreased the service-connected residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy, from 100 percent to 30 percent, effective November 1, 2008.  The Veteran then perfected a timely appeal.

The increased rating claim for the right knee also comes before the Board on appeal from a September 2010 rating decision of the VA RO in San Juan, the Commonwealth of Puerto Rico, which assigned a temporary 100 percent disability rating for the service-connected residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy, effective February 17, 2010, the date of surgical or other treatment necessitating convalescence.  A 30 percent rating was then assigned beginning on May 1, 2010.   

The increased rating claim also comes before the Board on appeal from a May 2011 rating decision of the VA RO in San Juan, the Commonwealth of Puerto Rico, which continued the 30 percent rating in effect for the service-connected residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy, since May 1, 2010.   

The Veteran's acquired psychiatric disorder claim comes before the Board on appeal from a February 2009 rating decision of the VA RO in San Juan, the Commonwealth of Puerto Rico, which denied the claim.  

The RO certified this appeal to the Board in November 2009.  Subsequently, additional lay and medical evidence was added to the claims file.  However, the Veteran waived his right to have the RO initially consider this evidence in an October 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board notes that the psychiatric claim on appeal has been developed by the RO to include only major depressive disorder.  However, the United States Court of Appeals for Veterans Claims (Court) recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim has been recharacterized to include the Veteran's current diagnoses of major depressive disorder, alcohol-induced mood disorder, depressive disorder, and anxiety disorder.  

At his February 2010 VA general medical examination, the Veteran reported that he is currently unemployed due to his right knee replacement.  This statement raises a TDIU claim.  The Board notes that a recent May 2011 rating decision denied the Veteran's TDIU claim, and the Veteran did not appeal.  However, when a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The issue of entitlement to service connection for a left knee disorder, to include as secondary to the service-connected residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy, has been raised by the record in a February 2008 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

First, as previously mentioned, a January 2008 rating decision, following a routine VA examination, proposed to reduce the service-connected residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy, from 100 percent to 30 percent.  In response, the Veteran submitted a timely Notice of Disagreement (NOD) dated in February 2008, expressing his disagreement with the reduction.  The Veteran also submitted a separate, new claim dated in February 2008 for an increased rating for his service-connected residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy.  The Veteran claimed that his disability had worsened.  An August 2008 rating decision decreased the service-connected residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy, from 100 percent to 30 percent, effective November 1, 2008.  The Veteran filed a timely NOD in September 2008, appealing the reduction.  In response, the RO treated this statement as a NOD with the increased rating claim, and issued a Statement of the Case (SOC) addressing the increased rating claim.  However, to date, the RO has not issued a SOC addressing the reduction issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that the restoration claim must be remanded for the RO to issue a SOC directly addressing the reduction issue.  Id.

Second, the most recent outpatient treatment records from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, are dated from June 2011.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, recent rating decisions dated in September 2010 and May 2011 refer to VA joints examinations conducted in February 2010 and May 2011.  The rating decisions indicate that the Veteran's right knee was examined at these examinations.  The claims file and Virtual VA does not currently contain these VA examinations.  These examinations are pertinent to the Veteran's increased rating claim.  Therefore, these examinations must be obtained and associated with the claims file before a decision on the merits can be rendered.  Id.

Fourth, in regards to the increased rating claim, the Veteran's right knee is currently rated under 38 C.F.R. § 4.71a, DC 5055, which considers the limitation of motion of the right knee in determining the appropriate disability rating.  The Court has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  The July 2009 VA joints examination failed to address all of these criteria.  Therefore, on Remand, another VA joints examination should be obtained to determine whether any pain found to be present could significantly limit the Veteran's functional ability during flare-ups or upon repetitive motion of the right knee.  

Fifth, a remand is required in order to afford the Veteran a VA addendum medical opinion to determine the etiology of his currently diagnosed acquired psychiatric disorder.  The Veteran was afforded a VA mental examination in December 2008, and a negative medical nexus opinion was provided in January 2009.  The Board finds the VA examination to be inadequate.  The examination is inadequate because the examiner only addressed the causation aspect of secondary service connection in providing his negative medical nexus opinion.  The examiner did not address the aggravation aspect.  38 C.F.R. § 3.310 (2011).  The Court has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Additionally, the examiner did not provide any rationale for his secondary service connection opinion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also did not provide a medical opinion concerning direct service connection (i.e., whether the Veteran's currently diagnosed acquired psychiatric disorder is directly related to his active military service).  Specifically, on the February 1978 Report of Medical History for his military separation examination, the Veteran reported experiencing depression.  Thus, the Board finds that a medical opinion regarding direct service connection also needs to be obtained from the VA examiner.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by an examiner is necessary before a decision on the merits may be reached.  

Finally, in regards to the TDIU claim, the claims file and Virtual VA do not contain a proper duty-to-assist notice letter for this claim.  Thus, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the claim of entitlement to restoration of a 100 percent evaluation for the residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy, effective November 1, 2008, to include the issue of whether the reduction to a 30 percent evaluation was proper.  Advise the Veteran of the date on which the time allowed for perfecting a timely Substantive Appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely Substantive Appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

2.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.  

3.  Obtain all pertinent VA outpatient treatment records from the San Juan, the Commonwealth of Puerto Rico, VAMC since June 2011 that have not been secured for inclusion in the record.
Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain and update all private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  Obtain and associate with the claims file the Veteran's February 2010 and May 2011 VA joints examinations.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

6.  After obtaining the above records, provide a VA joints examination to the Veteran in order to assist in evaluating the severity of his service-connected residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5055.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Include ranges of motion for the right knee.  With regard to ranges of motion:
* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the right knee, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability, incoordination, and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

7.  After obtaining the above records, the RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA psychiatric examination with an appropriate expert to determine the etiology of his acquired psychiatric disorder, to include major depressive disorder, alcohol-induced mood disorder, depressive disorder, and anxiety disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his service treatment records (STRs), as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed acquired psychiatric disorder was incurred during the Veteran's period of active duty from October 1972 to February 1978?  Discuss the February 1978 Report of Medical History (during the Veteran's military separation examination), in which the Veteran reported experiencing depression during his active military service.

(b)  Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder is due to his service-connected residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy?  
      
(c)  Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder is permanently aggravated by his service-connected residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  
In forming his/her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder.  The examiner is asked to comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

8.  The RO/AMC should then determine whether the TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  

9.  After the above actions have been completed, readjudicate the Veteran's claims of: (1) entitlement to an increased rating for the residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy, currently evaluated as 30 percent disabling, from November 1, 2008, to February 16, 2010, and since May 1, 2010; (2) entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, alcohol-induced mood disorder, depressive disorder, and anxiety disorder, and to include as secondary to the service-connected residuals of a right knee trauma, excision of ossicles, tibial tubercle, status post arthroscopy; and, (3) entitlement to a TDIU.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



